Case 1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 1 of 26 PageID #: 11




    EXHIBIT A
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 2 of 26 PageID NYSCEF:
                                                                         RECEIVED #: 12   10/25/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS

                                                                X
          YISROEL LEFKOWITZ, on behalf of himself
          and all others similarly situated,                           Index No.:


                               Plaintiffs,                             SUMMONS
                    v.
                                                                       Plaintiff designates Kings County
          GOOGLE LLC, a Delaware limited liability                     as Place of Trail. Basis of Venue
          company; and ALPHABET INC., a Delaware                       § 503
          Corporation,

                                 Defendants.                    X



                PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to answer in
         Supreme Court, Civil Term, Kings County, New York, at 360 Adams Street, Brooklyn, New York,
         11201. The Complaint of Plaintiff is herein attached and it is necessary to serve a copy of your
         Answer on Plaintiff at the address indicated below within twenty (20) days after the service of this
         Summons (not counting the day of service itself), or within thirty (30) days after service is
         complete if the Summons is not delivered personally to you within the State of New York. Plaintiff
         designates Kings County as the place of trial. The basis of venue is the Plaintiff’s location and the
         property is within Kings County.
                YOU ARE HEREBY NOTIFIED that, should you fail to Answer, a Judgment will be
         entered against you by Default for the relief requested in the Complaint.
         Dated:          Brooklyn, New York
                         October 25, 2019
                                                        Joseph Y. Balisok, Esq.




                                                        BALISOK & KAUFMAN, PLLC
                                                        251 Troy Avenue
                                                        Brooklyn, NY 11213
                                                        Phone: (718) 928-9607
                                                        Facsimile: (718) 534-9747
                                                        Joseph@LawBalisok.com
                                                        Attorneys for Plaintiff


                                                     Page 1 of 24


                                                      1 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                 INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 3 of 26 PageID NYSCEF:
                                                                         RECEIVED #: 13   10/25/2019




         To:

         Google LLC
         c/o Corporation Service Company
         80 State Street
         Albany, New York 12207

         Alphabet Inc.
         c/o Corporation Service Company
         251 Little Falls Drive
         Wilmington, Delaware 19808




                                             Page 2 of 24


                                               2 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                   INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1    1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 4 of 26 PageID NYSCEF:
                                                                          RECEIVED #: 14   10/25/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS

                                                                 X
          YISROEL LEFKOWITZ, on behalf of himself
          and all others similarly situated,                           Index No.:


                                Plaintiffs,                            COMPLAINT
                     v.

          GOOGLE LLC, a Delaware limited liability
          company; and ALPHABET INC., a Delaware
          Corporation,

                                  Defendants.                    X

                                                  INTRODUCTION

                1.        Plaintiff brings this lawsuit on behalf of himself and all others similarly situated

         and asserts the following against Defendants Google LLC and Alphabet Inc (collectively referred

         to as “Defendant”).

                2.        Plaintiff’s claims arise under the New York City Human Rights Law, N.Y.C.

         Admin. Code §§ 8-101, et seq. (the “NYCHRL”) and the New York State Human Rights Law,

         N.Y. Executive Law §§ 290, et seq. (the “NYSHRL”).

                3.        Plaintiff’s claims also sound under the American With Disabilities Act, 42 U.S.C.

         §§ 12181, et seq. (the “ADA”).

                4.        Venue is proper in Kings County Supreme Court because Plaintiff is a resident of

         Kings County and Defendant conducts business in Kings County.

                5.        The amount in controversy exceeds the jurisdictional limits of all lower courts.

                6.        Plaintiff, YISROEL LEFKOWITZ, at all relevant times, is and was a resident of

         Kings County and is over the age of 18. Plaintiff is a legally blind individual.



                                                      Page 3 of 24


                                                       3 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1    1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 5 of 26 PageID NYSCEF:
                                                                          RECEIVED #: 15   10/25/2019




                7.      Plaintiff’s condition severely limits his major life activity of sight. Plaintiff’s

         condition is a disability under the NYSHRL, NYCHRL, and ADA.

                8.      Google LLC is a Delaware limited liability company that conducts business in New

         York and within the State of New York, County of Kings.

                9.      Alphabet Inc. is a Delaware corporation that conducts business in New York and

         within the State of New York, County of Kings.

                                             NATURE OF THE CASE

                10.     This putative class-action lawsuit looks to end the systemic and patterned public-

         accommodation discrimination perpetrated by Defendant in violation of the City, State, and

         Federal anti-discrimination laws.

                11.     Defendant owns, operates, controls, and administers inter alia, gmail.com

         (“Gmail”). Gmail is an email service developed by Google, a subsidiary of Defendant (both

         Alphabet Inc. and Google referred to herein as the Defendant). Users can access Gmail on the web

         and using third-party programs that synchronize email content.

                12.     Gmail is unique among its competitors: it offers a streamlined conversation view,

         configurable density of information, new higher-quality themes, a resizable navigation bar with

         always-visible labels and contacts, and better search. In April 2018, Google introduced a new

         redesign that made changes in user interface like the use of Google's Product Sans font. Other

         updates included a Confidential mode, which allows users to set an expiration date for a sensitive

         message or to revoke it entirely, integrated rights management, and two-factor authentication

                13.     Gmail's "basic HTML" version will work on almost all browsers. The modern

         AJAX version is officially supported in the current and previous major releases of Google Chrome,

         Mozilla Firefox, Internet Explorer, Microsoft Edge, and Safari web browsers on a rolling basis.



                                                   Page 4 of 24


                                                     4 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                 INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 6 of 26 PageID NYSCEF:
                                                                         RECEIVED #: 16   10/25/2019




                14.     Defendant also owns, operates, controls, and administers, inter alia, the Google

         Chrome web browser (“Chrome”).

                15.     Chrome is a cross-platform web browser developed by Google. It was first released

         in 2008 for Microsoft Windows, and was later ported to Linux, macOS, iOS, and Android.

                16.     As of July 2019, estimates have been made that Chrome has a 71% worldwide

         browser market share on traditional PCs and 63.34% share across all platforms.

                17.     Chrome is unique among other web browsers because it features a minimalistic user

         interface, with its user-interface principles later being implemented into other browsers. For

         example, the merging of the address bar and search bar into the omnibox. Chrome also has a

         reputation for strong browser performance.

                18.     The internet is a critical source of information that provides a primary means for,

         inter alia, communications, the absence of which severely limits everyday activities such as

         shopping, learning, banking, researching, as well as many other activities for all people, including

         the sighted, blind, and visually impaired.

                19.     Blind and visually impaired persons can access online content using keyboards in

         conjunction with screen-access software. Software can serve the duel function of vocalizing the

         visual information found on a computer screen or magnifying web-based content.

                20.     Plaintiff is severely visually impaired and uses technology to assist him when

         accessing online content. Plaintiff uses the ZoomText software to assist him by magnifying content

         displayed on the screen and/or vocalizing content. Plaintiff typically uses the level “7”

         magnification setting on ZoomText.




                                                      Page 5 of 24


                                                       5 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                   INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 7 of 26 PageID NYSCEF:
                                                                         RECEIVED #: 17   10/25/2019




                21.     ZoomText and other similar software are currently the only methods Plaintiff can

         employ to independently access the internet (all assistive technology used by Plaintiff hereinafter

         referred to as “Software”).

                22.     In addition to the Software, Plaintiff also requires computer-based content to be

         displayed in high contrast, with white letters on a black background, to fully and equally use

         computer-based content.

                23.     If not designed to be accessible with Software, digital content creates an incredible

         access barrier to blind and visually impaired persons to the extent that such persons are unable to

         fully access online content and thus the information and services contained thereon.

                24.     Moreover, computer-based content cannot be accessed by Plaintiff if not designed

         to function properly with high contrast settings.

                25.     Software only works, however, if the online content is made compatible with

         Software. If online content is not made compatible with Software, a blind or visually impaired user

         cannot access the same content available to sighted users.

                26.     The international website standards organization, the World Wide Web

         Consortium, known as W3C, has published version 2.0 of the Web Content Accessibility

         Guidelines (WCAG 2.0). WCAG 2.0 are well-established guidelines for making online content

         accessible to blind and visually impaired individuals. These guidelines are universally followed

         by most large business entities and government agencies to ensure their online content is accessible.

         Many Courts have also established WCAG 2.0 as the standard guideline for accessibility.

                27.     There are well-established guidelines for making online content accessible to blind

         persons. These guidelines have been in place for at least several years and have been followed

         successfully by other large business entities in making their online content accessible. The Web



                                                     Page 6 of 24


                                                      6 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                       INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1    1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 8 of 26 PageID NYSCEF:
                                                                          RECEIVED #: 18   10/25/2019




         Accessibility Initiative (WAI), a project of the World Wide Web Consortium, has developed

         guidelines for online accessibility.

                 28.     The federal government has also promulgated online accessibility standards under

         Section 508 of the Rehabilitation Act. These guidelines are readily available via the Internet, so

         that a business designing a website or other online content can easily access them. These guidelines

         recommend several basic components for making online content accessible, including, but not

         limited to: adding invisible alt-text to graphics; ensuring that all functions can be performed using

         a keyboard and not just a mouse; ensuring that image maps are accessible, adding headings so that

         blind people can easily navigate the site, ensuring the online content is viewable when using a

         different contrast setting, and making the online content viewable with magnifying software.

         Without these very basic components, online content will be inaccessible to a blind person using

         Software.

                 29.     Noncompliant websites or other non-complaint online content pose common access

         barriers to blind and visually- impaired persons. Common barriers encountered by blind and

         visually impaired persons include, but are not limited to, the following: a text equivalent for every

         non-text element is not provided; title frames with text are not provided for identification and

         navigation; equivalent text is not provided when using scripts; forms with the same information

         and functionality as for sighted persons are not provided; information about the meaning and

         structure of content is not conveyed by more than the visual presentation of content; text cannot be

         resized without assistive technology up to 200% without losing content or functionality; if the

         content enforces a time limit, the user is not able to extend, adjust or disable it; web pages do not have

         titles that describe the topic or purpose; the purpose of each link cannot be determined from the link

         text alone or from the link text and its programmatically determined link context; one or more



                                                       Page 7 of 24


                                                         7 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                     INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 9 of 26 PageID NYSCEF:
                                                                         RECEIVED #: 19   10/25/2019




         keyboard operable user interface lacks a mode of operation where the keyboard focus indicator is

         discernible; the default human language of each web page cannot be programmatically determined;

         when a component receives focus, it may initiate a change in context; changing the setting of a user

         interface component may automatically cause a change of context where the user has not been

         advised before using the component; labels or instructions are not provided when content requires

         user input, which include captcha prompts that require the user to verify that he or she is not a robot;

         in content which is implemented by using markup languages, elements do not have complete start

         and end tags, elements are not nested according to their specifications, elements may contain

         duplicate attributes and/or any IDs are not unique; inaccessible Portable Document Format (PDF)

         files; the name and role of all user interface elements cannot be programmatically determined; and

         items that can be set by the user cannot be programmatically set and/or notification of changes to

         these items is not available to user agents, including assistive technology.

                30.     Both Chrome and Gmail (collectively referred to as “Defendant’s Online Content”)

         fail to comply with these well-settled accessibility standards.

                31.     Defendant’s Online Content is offered to the public and offers features that should

         allow all individuals to access the goods and services that the Defendant offers.

                32.     Defendant’s Online Content provides goods and services to consumers.

                33.     Upon information and belief, Defendant maintains a policy and practice of denying

         Plaintiff, along with other visually impaired and blind users, access to Defendant’s Online Content.

         This policy and practice is systemic and patterned, and it serves to deny access to the goods and

         services that Defendant offers.




                                                      Page 8 of 24


                                                        8 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                   INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 10 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 20 10/25/2019



                34.      Defendant’s failure and refusal to remove access barriers to its Online Content has

         caused Plaintiff and other visually impaired persons to have been and still be denied equal access

         to the information made available to sighted persons in Defendant’s Online Content.

         Chrome is Inaccessible

                35.      During a previous attempt to use the Google Chrome Browser, the last occurring in

         September 2019, several access barriers were identified that effectively denied Plaintiff full and

         equal access to Google Chrome.

                36.      Primarily, the issues present with Chrome arise from Chrome’s incompatibility

         with computer-based settings regarding contrast and page color.

                37.      People with low vision often have difficulty reading text that does not contrast with

         its background. This can be exacerbated if the person has a color vision deficiency that lowers the

         contrast even further. Providing a minimum luminance contrast ratio between the text and its

         background can make the text more readable even if the person does not see the full range of

         colors. It also works for the rare individuals who see no color.

                38.      The multiple accessibility barriers on Chrome include, but are not limited to:

                      a) Inability to be used with, or non-compatibility with, computer-based contrast

                         settings. Chrome will still display text in color / non-high contrast regardless of

                         computer settings;

                      b) Chrome’s internal contrast settings are inaccessible to Plaintiff because the settings

                         do not appear or work in conjunction with magnified pages, rendering the settings

                         wholly inaccessible to Plaintiff. Moreover, the tab key will not function properly

                         on the settings page, which means Plaintiff cannot instead rely on screen-reading

                         software to identify and changes settings;



                                                      Page 9 of 24


                                                        9 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                   INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 11 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 21 10/25/2019



                      c) Inability to close out of the settings page when attempting to change settings,

                         instead requiring Plaintiff to close the browser and lose other open content.

                      d) Generally, ZoomText’s screen-reading function does not work with Chrome menus

                         and settings.

                39.      Due to the inaccessibility of the Chrome browser, blind and visually impaired

         customers such as Plaintiff, who need assistive technology, cannot fully and equally use or enjoy

         the goods and services that Defendant offers to the sighted public on Google Chrome.

                40.      Google Chrome creates a substantial access barrier for blind and visually impaired

         individuals who wish to engage web-based browsing activities and transactions through

         Defendant’s Chrome browser, and these access barriers effectively deter blind and visually

         impaired persons from browsing the internet in a manner equal to sighted individuals.

                41.      Because basic compliance with WCAG 2.0 would provide Plaintiff and other

         visually impaired persons with equal access to Chrome, Plaintiff alleges that Defendant engaged

         in acts of intentional discriminated against him and the putative class, including, but not limited

         to, the following policies or practices: constructing and maintaining a web application that is

         inaccessible to visually impaired persons; failing to construct and maintain a web application that

         is sufficiently intuitive so as to be equally accessible to visually-impaired persons; failing to take

         actions to correct these access barriers in the face of substantial harm and discrimination to blind

         and visually-impaired persons, such as the Plaintiff, as a member of a protected class; and

         disparately impacting blind and visually impaired individuals in connection with web browsing.

                42.      Defendant therefore uses standards, criteria, or methods of administration that have

         the effect of discriminating or perpetuating the discrimination against others, as alleged herein.




                                                     Page 10 of 24


                                                      10 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                 INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 12 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 22 10/25/2019



                43.     If the Google Chrome was accessible, Plaintiff and similarly situated visually

         impaired persons could independently browse the internet just a sighted person.

                44.     Although Defendant may currently have centralized policies regarding maintaining

         and operating Google Chrome, Defendant lacks a plan and policy reasonably calculated to make

         Google Chrome fully and equally accessible to, and independently usable by, blind and other

         visually impaired persons.

                45.     Defendant has, upon information and belief, invested substantial sums in

         developing and maintaining Google Chrome and has generated significant revenue from it. These

         amounts are far greater than the associated cost of making Google Chrome equally accessible to

         visually impaired customers.

         Gmail is Inaccessible

                46.     During a previous attempt to use the Gmail email service, the last occurring in

         September 2019, several access barriers were identified that effectively denied Plaintiff full and

         equal access to Gmail.

                47.     Primarily, the issues present with Gmail arise from Gmail’s incompatibility with

         computer-based settings regarding contrast and page color and its incompatibility with

         magnification settings on ZoomText, even when accessed outside of the Chrome browser, which

         is independently inaccessible as described above.

                48.     People with low vision often have difficulty reading text that does not contrast with

         its background. This can be exacerbated if the person has a color vision deficiency that lowers the

         contrast even further. Providing a minimum luminance contrast ratio between the text and its

         background can make the text more readable even if the person does not see the full range of

         colors. It also works for the rare individuals who see no color.



                                                    Page 11 of 24


                                                      11 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 13 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 23 10/25/2019



               49.      The multiple accessibility barriers on Gmail include, but are not limited to:

                     a) Inability to be used with, or non-compatibility with, computer-based contrast

                        settings. Gmail will still display text in color / non-high contrast regardless of

                        computer settings;

                     b) Inaccessibility of Gmail’s command actions;

                            i.   Action buttons let users take actions on messages. For example, users can

                                 use certain buttons to label, delete, or mark one or more messages as spam.

                                 The action buttons are located under the search box and above your

                                 messages. When accessed using ZoomText, the action buttons become

                                 unusable.

                            ii. Some buttons like “Archive,” “Report spam,” and “Labels” are only

                                 available after selecting one or more messages or opened a message, which

                                 Plaintiff cannot do using ZoomText because Gmail is inaccessible.

                           iii. The “Select” button allows users to quickly and easily select all or none of

                                 the messages, all read or unread messages, or all starred or unstarred

                                 messages. Clicking the arrow on the “Select” button will access the various

                                 options for selecting messages. The Select button is inaccessible using

                                 ZoomText.

                           iv. Inability to take action on all messages due to lack of accessibility of action

                                 buttons;

                            v. Inability to quickly navigate through the messages;

                     c) Numerous unidentifiable and uncontrollable popups present on the Gmail interface

                        when using ZoomText;


                                                    Page 12 of 24


                                                      12 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                   INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 14 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 24 10/25/2019



                      d) Inability to identify the number of unread emails or whether a particular email has

                         been read or not.

                50.      Due to the inaccessibility of the Gmail application, blind and visually impaired

         customers such as Plaintiff, who need assistive technology, cannot fully and equally use or enjoy

         the goods and services that Defendant makes available to sighted users.

                51.      Gmail creates a substantial access barrier for blind and visually impaired

         individuals who wish to engage email activities and transactions through Defendant’s Gmail

         application, and these access barriers effectively deter blind and visually impaired persons from

         what Defendant offers to the sighted public on Gmail.

                52.      Because basic compliance with WCAG 2.0 would provide Plaintiff and other

         visually impaired persons with equal access to Gmail, Plaintiff alleges that Defendant engaged in

         acts of intentional discriminated against him and the putative class, including, but not limited to,

         the following policies or practices: constructing and maintaining a web application that is

         inaccessible to visually impaired persons; failing to construct and maintain a web application that

         is sufficiently intuitive so as to be equally accessible to visually-impaired persons; failing to take

         actions to correct these access barriers in the face of substantial harm and discrimination to blind

         and visually-impaired persons, such as the Plaintiff, as a member of a protected class; and

         disparately impacting blind and visually impaired individuals in connection with web browsing.

                53.      Defendant therefore uses standards, criteria, or methods of administration that have

         the effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                54.      If Gmail was accessible, Plaintiff and similarly situated visually impaired persons

         could independently browse the internet just a sighted person.




                                                     Page 13 of 24


                                                      13 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                   INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 15 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 25 10/25/2019



                55.     Although Defendant may currently have centralized policies regarding maintaining

         and operating Gmail, Defendant lacks a plan and policy reasonably calculated to make Gmail fully

         and equally accessible to, and independently usable by, blind and other visually impaired persons.

                56.     Defendant has, upon information and belief, invested substantial sums in

         developing and maintaining Gmail and has generated significant revenue from it. These amounts

         are far greater than the associated cost of making Gmail equally accessible to visually impaired

         customers.

                                       CLASS-ACTION ALLEGATIONS

                57.     This case is brought as and may be maintained as a class action under Article 9 of

         the CPLR.

                58.     Plaintiff, on behalf of himself and all others similarly situated, seeks to certify two

         putative classes defined as follows:

                         a) The Class: All visually impaired individuals who reside in the State of New

                             who have attempted to avail themselves of either Google Chrome or Gmail, or

                             both and have been denied full and equal access to such goods and services

                             offered through Google Chrome or Gmail during the relevant statutory period;

                         b) The NYC Sub-Class: All visually impaired individuals who reside in the City

                             of New who have attempted to avail themselves of either Google Chrome or

                             Gmail, or both and have been denied full and equal access to such goods and

                             services offered through Google Chrome or Gmail during the relevant

                             statutory period.

                59.     Common questions of law and fact exist as to the class, including, but not limited

         to:



                                                    Page 14 of 24


                                                      14 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                    INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 16 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 26 10/25/2019



                         a)      Whether Google Chrome and Gmail are “public accommodations” under

                 the NYCHRL, the NYSHRL, and the ADA;

                         b)      Whether Defendant through Google Chrome or Gmail denies the full and

                 equal enjoyment of its goods, services, facilities, privileges, advantages, or

                 accommodations to people with visual disabilities in violation of the foregoing laws.

                 60.     Plaintiff’s claims are typical of the class which, like Plaintiff: 1) are visually

         disabled persons; 2) have claims against Defendant for violations under the NYCHRL, the

         NYSHRL, and the ADA.

                 61.     Plaintiff is committed to the vigorous prosecution of this action and will fairly and

         adequately represent and protect the interests of the class because Plaintiff has retained and is

         represented by competent counsel.

                 62.     Plaintiff is an adequate representative of the Class and, together with his attorneys,

         is able to, and will fairly and adequately, protect the interests of the Class and its members.

                 63.     Class certification of the claims is appropriate under Article 9 because Defendant

         has acted or refused to act on grounds generally applicable to the class, making appropriate both

         declaratory and injunctive relief with respect to Plaintiff and the class as a whole.

                 64.     Plaintiff has no interests antagonistic to the interests of the other members of the

         Class. There is no conflict between Plaintiff and any other members of the Class with respect to

         this action or the claims for relief herein.

                 65.     In addition, a class action is superior to other available methods for the fair, just,

         and efficient adjudication of the claims asserted herein. Joinder of all members of the Class is

         impracticable and, for financial and other reasons, it would be impractical for individual members

         of the Class to pursue separate claims. Moreover, prosecution of separate actions by individual



                                                        Page 15 of 24


                                                         15 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                       INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1    1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 17 of 26 PageIDNYSCEF:
                                                                          RECEIVED  #: 27 10/25/2019



         members of the Class would create the risk of varying and inconsistent adjudications and would

         unduly burden the courts.

                   66.   Class certification is also appropriate because fact and legal questions common to

         the class predominate over questions affecting only individual class members, and because a class

         action is superior to other available methods for the fair and efficient adjudication of this litigation.

                   67.   Judicial economy will be served by maintaining this lawsuit as a class action in that

         it is likely to avoid the burden that would be otherwise placed upon the judicial system by the filing

         of numerous similar suits by individuals with visual disabilities throughout the United States.

                             PUBLIC-ACCOMMODATION CAUSES OF ACTION

                                        FIRST CAUSE OF ACTION
                             VIOLATION OF THE N.Y.C. ADMIN. CODE §§ 8-101 ET SEQ.

                   68.   Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

         and realleges every allegation of the preceding paragraphs as if fully set forth herein.

                   69.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “[i]t shall be an unlawful

         discriminatory practice for any person, being the owner, lessee, proprietor, manager,

         superintendent, agent or employee of any place or provider of public accommodation, because of

         . . . disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any of the

         accommodations, advantages, facilities or privileges thereof.”

                   70.   Google Chrome and Gmail are public accommodations within the definition of

         N.Y.C. Admin. Code § 8-102(9), and both provide a distinguishable and unique service to the

         public.

                   71.   Defendant is subject to NYCHRL because it owns and operates Google Chrome

         and Gmail, the Google Chrome and Gmail are available in the City of New York, and Defendant

         is a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

                                                      Page 16 of 24


                                                        16 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                      INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 18 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 28 10/25/2019



                 72.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

         update or remove access barriers to Google Chrome and Gmail, causing Google Chrome and Gmail

         and the services integrated therewith to be inaccessible to the blind. This inaccessibility denies

         blind patrons full and equal access to the facilities, products, and services that Defendant makes

         available to the non-disabled public.

                 73.     Defendant is required to “make reasonable accommodation to the needs of persons

         with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.] from

         discriminating on the basis of disability shall make reasonable accommodation to enable a person

         with a disability to . . . enjoy the right or rights in question provided that the disability is known or

         should have been known by the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

                 74.     Defendant’s actions constitute willful intentional discrimination against the Sub-

         Class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a)

         and § 8-107(15)(a) in that Defendant has:

                          a) constructed and maintained Google Chrome and Gmail in a way that is

                              inaccessible to visually impaired and blind class members with knowledge of

                              the discrimination; and/or

                          b) constructed and maintained Google Chrome and Gmail in a way insufficiently

                              intuitive and/or obvious that is inaccessible to visually impaired and blind class

                              members; and/or

                          c) failed to take actions to correct these access barriers in the face of substantial

                              harm and discrimination to visually impaired and blind class members.

                 75.     Defendant has failed to take any prompt and equitable steps to remedy its

         discriminatory conduct. These violations are ongoing.


                                                      Page 17 of 24


                                                        17 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                 INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 19 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 29 10/25/2019



                  76.   As such, Defendant discriminates, and will continue in the future to discriminate,

         against Plaintiff and members of the proposed class and subclass on the basis of disability in the

         full and equal enjoyment of the products, services, facilities, privileges, advantages,

         accommodations and/or opportunities of Google Chrome and Gmail under § 8-107(4)(a) and/or its

         implementing regulations. Unless the Court enjoins Defendant from continuing to engage in these

         unlawful practices, Plaintiff and members of the class will continue to suffer irreparable harm.

                  77.   Defendant’s actions were and are in violation of the NYCHRL and therefore

         Plaintiff invokes his right to injunctive relief to remedy the discrimination.

                  78.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

         fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense as well as

         punitive damages pursuant to § 8-502.

                  79.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                  80.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

         procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set forth

         below.

                                        SECOND CAUSE OF ACTION
                                    VIOLATION OF N.Y. EXEC. L. §§ 290, ET SEQ.

                  81.   Plaintiff, on behalf of himself and the Class, repeats and realleges every allegation

         of the preceding paragraphs as if fully set forth herein.

                  82.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory practice

         for any person, being the owner, lessee, proprietor, manager, superintendent, agent or employee

         of any place of public accommodation . . . because of the . . . disability of any person, directly

         or indirectly, to refuse, withhold from or deny to such person any of the accommodations,

         advantages, facilities or privileges thereof.”

                                                     Page 18 of 24


                                                          18 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 20 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 30 10/25/2019



                83.     Defendant’s Google Chrome and Gmail are public accommodations within the

         definition of N.Y. Exec. Law § 292(9). Defendant’s Google Chrome and Gmail are also a service,

         privilege, or advantage of Defendant.

                84.     Defendant is subject to New York State Human Rights Law because it owns and

         operates its Chrome and Gmail and does business in this State and is a person within the meaning

         of N.Y. Exec. Law § 292(1).

                85.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

         access barriers to Google Chrome and Gmail, causing Google Chrome and Gmail and the services

         integrated therewith to be inaccessible to visually impaired and blind persons. This inaccessibility

         denies blind patrons full and equal access to the facilities, services that Defendant makes available

         to the non-disabled public.

                86.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

         among other things, “a refusal to make reasonable modifications in policies, practices, or

         procedures, when such modifications are necessary to afford facilities, privileges, advantages or

         accommodations to individuals with disabilities, unless such person can demonstrate that making

         such modifications would fundamentally alter the nature of such facilities, privileges, advantages

         or accommodations being offered or would result in an undue burden.”

                87.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

         includes, “a refusal to take such steps as may be necessary to ensure that no individual with a

         disability is excluded or denied services because of the absence of auxiliary aids and services,

         unless such person can demonstrate that taking such steps would fundamentally alter the nature of

         the facility, privilege, advantage or accommodation being offered or would result in an undue

         burden.”



                                                    Page 19 of 24


                                                      19 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 21 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 31 10/25/2019



                88.     Readily available, well-established guidelines exist on the Internet for making

         content accessible to the blind and visually impaired. These guidelines have been followed by other

         large business entities and government agencies in making their online content accessible.

         Incorporating the basic components to make Google Chrome and Gmail accessible would neither

         fundamentally alter the nature of Defendant’s business nor result in an undue burden to Defendant.

                89.     Defendant’s actions constitute willful intentional discrimination against the Class

         on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in that Defendant

         has:

                         a) constructed and maintained Google Chrome and Gmail in a way that is

                             inaccessible to visually impaired and blind persons with knowledge of the

                             discrimination; and/or

                         b) constructed and maintained Google Chrome and Gmail in a way that is

                             insufficiently intuitive and/or obvious that is inaccessible to visually impaired

                             and blind class members; and/or

                         c) failed to take actions to correct these access barriers in the face of substantial

                             harm and discrimination to visually impaired and blind class members.

                90.     Defendant has failed to take any prompt and equitable steps to remedy its

         discriminatory conduct. These violations are ongoing.

                91.     Defendant discriminates and will continue in the future to discriminate against

         Plaintiff and Class Members on the basis of disability in the full and equal enjoyment of the

         products, services, facilities, privileges, advantages, accommodations and/or opportunities of

         Defendant’s Google Chrome and Gmail under § 296(2) et seq. and/or its implementing regulations.

         Unless the Court enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff



                                                      Page 20 of 24


                                                       20 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 22 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 32 10/25/2019



         and the Class Members will continue to suffer irreparable harm.

                92.     Defendant’s actions were and are in violation of New York State Human Rights

         Law and therefore Plaintiff invokes his right to injunctive relief to remedy the discrimination.

                93.     Plaintiff is also entitled to compensatory damages, as well as civil penalties and

         fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

                94.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

                95.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth and

         incorporated therein Plaintiff prays for judgment as set forth below.

                                       THIRD CAUSE OF ACTION
                              VIOLATION OF THE ADA, 42 U.S.C. §§ 12181, ET SEQ.

                96.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

                allegation of the preceding paragraphs as if fully set forth herein.

                97.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

                        No individual shall be discriminated against on the basis of disability in the
                        full and equal enjoyment of the goods, services, facilities, privileges,
                        advantages, or accommodations of any place of public accommodation by
                        any person . . . .

         42 U.S.C. § 12182(a).

                98.     Defendant’s Google Chrome and Gmail are public accommodations within the

         definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Google Chrome and Gmail

         are also a service, privilege, or advantage of a public accommodation.

                99.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

         deny individuals with disabilities the opportunity to participate in or benefit from the products,

         services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

         12182(b)(1)(A)(i).



                                                    Page 21 of 24


                                                      21 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 23 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 33 10/25/2019



                100.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

         deny individuals with disabilities an opportunity to participate in or benefit from the products,

         services, facilities, privileges, advantages, or accommodation, which is equal to the opportunities

         afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

                101.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

         includes, among other things:

                [A] failure to make reasonable modifications in policies, practices, or procedures,
                when such modifications are necessary to afford such goods, services, facilities,
                privileges, advantages, or accommodations to individuals with disabilities, unless
                the entity can demonstrate that making such modifications would fundamentally
                alter the nature of such goods, services, facilities, privileges, advantages or
                accommodations; and a failure to take such steps as may be necessary to ensure that
                no individual with a disability is excluded, denied services, segregated or otherwise
                treated differently than other individuals because of the absence of auxiliary aids
                and services, unless the entity can demonstrate that taking such steps would
                fundamentally alter the nature of the good, service, facility, privilege, advantage,
                or accommodation being offered or would result in an undue burden.

         42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

                102.    The acts alleged herein constitute violations of Title III of the ADA, and the

         regulations promulgated thereunder. Plaintiff, who is a member of a protected class of persons

         under the ADA, has a physical disability that substantially limits the major life activity of sight

         within the meaning of 42 U.S.C. §§ 12102(1)(A)- (2)(A). Furthermore, Plaintiff has been denied

         full and equal access to Google Chrome and Gmail, has not been provided services that are

         provided to other patrons who are not disabled, and has been provided services that are inferior to

         the services provided to non-disabled persons. Defendant has failed to take any prompt and

         equitable steps to remedy its discriminatory conduct. These violations are ongoing.

                103.    Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

         incorporated therein, Plaintiff, requests relief as set forth below.


                                                     Page 22 of 24


                                                       22 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                  INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 24 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 34 10/25/2019



                                         FOURTH CAUSE OF ACTION
                                            DECLARATORY RELIEF

                104.    Plaintiff, on behalf of himself and the Class and NYC Sub-Class Members, repeats

         and realleges every allegation of the preceding paragraphs as if fully set forth herein.

                105.    An actual controversy has arisen and now exists between the parties in that Plaintiff

         contends, and is informed and believes that Defendant denies, that Google Chrome and Gmail

         contain access barriers denying blind customers the full and equal access to the goods and services

         and facilities of Google Chrome and Gmail, which Defendant owns, operations and controls, fails

         to comply with applicable laws including, but not limited to, Title III of the Americans with

         Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin.

         Code § 8-107, et seq. prohibiting discrimination against the blind.

                106.    A judicial declaration is necessary and appropriate at this time in order that each of

         the parties may know their respective rights and duties and act accordingly.

                                             PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

                (a)    A preliminary and permanent injunction to prohibit Defendant from violating the

                N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., the Americans

                with Disabilities Act, 42 U.S.C. §§ 12182, et seq.;

                (b)    A preliminary and permanent injunction requiring Defendant to take all the steps

                necessary to make its services in full compliance with the requirements set forth in the

                NYCHRL, NYSHRL, and ADA, and their respective implementing regulations, so that

                Google Chrome and Gmail are readily accessible to and usable by blind individuals;

                (c)    A declaration that Defendant owns, maintains and/or operates Google Chrome and


                                                    Page 23 of 24


                                                      23 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                                    INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 25 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 35 10/25/2019



               Gmail in a manner that discriminates against the blind and which fails to provide access for

               persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

               12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq.;

               (d)     An order certifying the Classes under Article 9 of the CPLR, appointing Plaintiff as

               Class Representative, and his attorneys as Class Counsel;

               (e)     Compensatory damages in an amount to be determined by proof, including all

               applicable statutory and punitive damages and fines, to Plaintiff and the proposed class and

               subclasses for violations of their civil rights under New York State Human Rights Law and

               City Law;

               (f)     Pre- and post-judgment interest;

               (g)     An award of costs and expenses of this action together with reasonable attorneys’

               and expert fees; and

               (h)     Such other and further relief as this Court deems just and proper.

                                         DEMAND FOR TRIAL-BY-JURY

                   Plaintiff demands a trial by jury on all questions of fact the Complaint raises.

          Dated:         Brooklyn, New York
                         October 25, 2019
                                                          Joseph Y. Balisok, Esq.




                                                          BALISOK & KAUFMAN, PLLC
                                                          251 Troy Avenue
                                                          Brooklyn, NY 11213
                                                          Phone: (718) 928-9607
                                                          Facsimile: (718) 534-9747
                                                          Joseph@LawBalisok.com
                                                          Attorneys for Plaintiff




                                                     Page 24 of 24


                                                       24 of 25
FILED: KINGS COUNTY CLERK 10/25/2019 02:29 PM                                       INDEX NO. 523387/2019
             Case
NYSCEF DOC. NO. 1   1:19-cv-06739 Document 2-1 Filed 11/29/19 Page 26 of 26 PageIDNYSCEF:
                                                                         RECEIVED  #: 36 10/25/2019



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS

                                                          X
          YISROEL LEFKOWITZ, on behalf of himself
          and all others similarly situated,                    Index No.:


                             Plaintiffs,                        COMPLAINT
                     v.

          GOOGLE LLC, a Delaware limited liability
          company; and ALPHABET INC., a Delaware
          corporation

                               Defendants.                X




                                      SUMMONS & COMPLAINT



                                             Attorney certification pursuant
                                             to Section 130-1.1-a of the Rules
                                             of the Chief Administrator (22NYCRR)




                                             Joseph Y. Balisok, Esq.
                                             BALISOK & KAUFMAN, PLLC
                                             251 Troy Avenue
                                             Brooklyn, New York 11213
                                             Office: (718) 928-9607
                                             Fax: (718) 534-9747
                                             Joseph@LawBalisok.com
                                             Attorneys for Plaintiff




                                                  25 of 25
